DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-18 are pending. Claims 1-18 are rejected. 

Claim Objections
Claim 12 is objected to because there should be a conjunction (either “and” or “or”) between the “beef fat” and the “chicken fat”. Correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
such as soybean oil, flaxseed oil, sunflower oil, or cottonseed oil”, emphasis added) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 is indefinite because the alternative limitation is not clear. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” It is improper to use the term “comprising” instead of “consisting of.” MPEP 2173.05(h).
Claim 12 is indefinite because the meaning of the phrase “selected from the group consisting of yellow grease, choice white grease, vegetable oils such as soybean oil, flaxseed oil, sunflower oil, or cottonseed oil, and including hydrogenated analogs of vegetable oils, nut oils, seed oils, fish oils, beef fat, chicken fat” (emphasis added) is unclear. It Is not clear whether the claim requires hydrogenated analogs of vegetable oils, nut oils, seed oils, fish oils, beef fat, chicken fat; OR whether the “hydrogenated analogs of vegetable oils, nut oils, seed oils, fish oils, beef fat, chicken fat” is a continuation of the alternative expression. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,936,720 B2
Claims 1, 2, 4, 7, 8, 10, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1: ‘720 claims a method of forming a high fat feed block (claim 1), the method comprising: pouring an exotherming admixture into a container (claim 1), the exotherming admixture comprising a sugar-containing component (claim 1), a blendable fat (claim 1), water (claim 1), a hardening agent (claim 1), and high fat pellets (claim 1), the exotherming admixture at an elevated temperature such that the exotherming admixture is pourable into the container (claim 1), wherein the exotherming admixture contains a total fat content of about 7 wt.% to 33 wt.% (claim 1), and wherein the high fat pellets comprise at least one high melting point fat having a melt temperature of greater than 60°C (140°F) such that the high fat pellets remain discrete in the exotherming admixture (claim 1); and allowing the exotherming admixture to harden into a feed block (claims 1 and 8).
Regarding claim 2: ‘720 claims the elevated temperature of the exotherming admixture is at least about 50°C (claim 2).

Regarding claim 7: ‘720 claims maintaining the exotherming admixture at a temperature of about 40°C to about 60°C for about 12 hours to about 24 hours after pouring the exotherming admixture into the container (1 to 48 hours, claim 8).
Regarding claim 8: ‘720 claims the exotherming admixture contains about 5 wt. % to about 50 wt. % of the high fat pellets (claim 1).
Regarding claim 13: ‘720 claims the exotherming admixture contains about 1 wt. % to about 6 wt. % of the blendable fat (claim 9).
Regarding claim 14: ‘720 claims high-fat seeds (claim 10). The discussion of ‘720 does not claim the seed concentration. MPEP 2144.05 applies here as above. The seed concentration represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Claims 3, 4, 6, 9, 10, 12, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2; in view of Schroeder et al., US 4,160,041; as evidenced by White et al., US 2013/0129879 A1.
‘720 is relied on as above. 
Regarding claim 3: ‘720 claims a hardening agent (claim 1). 
‘720 does not claim a particular hardening agent. 
Schroeder discloses a method of forming a high fat feed block (solid animal feed supplement, abstract) comprising blending (stirred or admixed, col. 9, ln. 9) a pourable (col. 15, ln. 14) composition having a sugar containing component (Sugar Ingredient, col. 3, ln. 2), a blendable fat (The Fat Ingredient, col. 5, ln. 45), water (aqueous suspension, col. 5, ln. 4), and a hardening agent (solidifying component, col. 5, ln. 15). Schroeder discloses calcium oxide and magnesium oxide (col. 5, ln. 17-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed hardening agent, as claimed in ‘720, to a hardening agent that is a metal oxide, as taught in Schroeder, to obtain a method of forming a high fat feed block with a hardening agent that is a metal oxide. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of forming a high fat feed block with a hardening agent that is a metal oxide. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding claim 4: Schroeder discloses the fat may be coconut oil (col. 5, ln. 61-62). As evidenced by White et al., US 2013/0129879 A1, coconut oil has a melting point of about 25°C (para 0174). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed blendable fat, as claimed in ‘720, with a blendable fat having a melting point of about 25°C, as taught in Schroeder, to obtain a method of forming a high fat feed block with a blendable fat having a melting point of about 25°C. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the 
Regarding claim 6: Schroeder discloses corn starch (col. 6, ln. 35-39). Schroeder discloses the starch enhances the solidification of the composition and to impart a temperature resistant storage stability to the solid product (col. 6, ln. 59-60). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include starch, as taught in Schroeder, in the method of making a feed block, as claimed in ‘720, to obtain a method of forming a high fat feed block comprising a step of adding corn starch. One having ordinary skill in the art at the time the invention was filed would have been motivated to include corn starch to enhance the solidification of the composition and to impart a temperature resistant storage stability to the solid product (col. 6, ln. 59-60). 
Regarding claim 9: Schroeder discloses the sugar component may be molasses (col. 3, ln. 21; Table 4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed sugar, as claimed in ‘720, with a sugar that is molasses, as taught in Schroeder, to obtain a method of forming a high fat feed block with a sugar that is molasses. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of forming a high fat feed block with a sugar that is molasses. MPEP 2143 B.
Regarding claim 10: Schroeder discloses 15-93% sugar source (col. 3, Table 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add 15-93% sugar source, as taught in Schroeder, to the feed block comprising a sugar source, as claimed in ‘720, to obtain a method of making a feed block having 15-93% of a sugar containing component. One of ordinary skill in the art at the time the invention was filed would have been motivated to add 15-93% of a sugar containing component to supplement the animal nutrition needs (feed supplement, co. 2, ln. 4). 
Regarding claim 12: Schroeder discloses fats including vegetable oils and soybean oil (col. 5, ln. 59-52). 
. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2; in view of Weakley et al., US 2010/0330251 A1.
‘720 is relied on as above. 
‘720 does not claim low melting point fat beneath the surface of the pellets.
Weakley is drawn to high fat feed particles (abstract). Weakley discloses animal particles may be pellets (para 0003). Weakley discloses fat content of at least about 45% (para 0005). Weakley discloses high melting point fat (para 0005). Weakley discloses the pellets (feed particles) comprise a protein component that can be cottonseed meal, soybean meal, meat meal, and fish meal (para 0025). Weakley discloses the melting point of the fat is above 110° F (para 0031). Weakley discloses the pellets (feed particles) lead to enhanced energy intake by the livestock (para 0012). Weakley discloses the low melting point fat is disposed beneath a surface of the pellets (low melting point fat that is generally in the interior of the particles and a high melting point that is generally on the exterior and/or the outer sections of the particles, para 0026). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the pellets, as claimed in ‘720, with pellets having low melting point fat is disposed beneath a surface of the pellets, as taught in Weakley, to obtain a pourable composition comprising high fat pellets wherein the low melting point fat is disposed beneath a surface of the pellets. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a pourable composition comprising high fat pellets. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to include the high fat pellets .

Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2; in view of Douillard, US 2006/0182827 A1.
‘720 is relied on as above. 
‘720 does not claim the admixture comprises a high fat containing seed. 
Douillard is drawn to improved feed that can be in the form of a block (para 0002). Douillard discloses diets which promote the in vivo synthesis of EPA are known to ameliorate harmful effects of an over-exaggerated, disproportionate inflammatory and immune responses (para 0009). Douillard discloses a solid feed block (para 0010) comprising flaxseed (para 0011). Douillard discloses 5-35% fat (para 0012) from fat sources including flax (para 0012). Douillard discloses ground (milled) flax seed are added to the mixture and blended to homogeneity before the final processing steps towards formation of the solid product (para 0011, 0017, 0024). Douillard discloses the feed supplement yields unexpectedly high increases in plasma EPA (para 0014).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include flaxseed, as taught in Douillard, in the pourable composition, as claimed in ‘720, to obtain a pourable composition comprising flaxseed. One of ordinary skill in the art at the time the invention was filed would have been motivated to include flaxseed because it leads to unexpectedly high increases in plasma EPA (Douillard, para 0014), which can ameliorate harmful effects of an over-exaggerated, disproportionate inflammatory and immune responses (Douillard, para 0009).
With respect to the recited “high fat containing seed”, the specification discloses flaxseed (p. 12, para 042). In light of the specification, Douillard’s flaxseed is encompassed within the breadth of the claimed “high fat containing seed”. 
With respect to the amount of flaxseed: Douillard discloses and example having about 39.4% flaxseed (para 0026). Additionally, the discussion of MPEP 2144.05 II applies here as above. Determination of a concentration combination to obtain a block 
Regarding claim 16: Douillard discloses fat sources include canola (para 0012). It would have been obvious to one having ordinary skill in the art at the time of invention to substitute a fat source, as taught in Schroeder, with canola, as taught in Douillard, to obtain a method of forming a feed block comprising a fat source that includes canola. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a feed block comprising a fat source wherein the fat source includes canola. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

U.S. Patent No. 10,588,333 B2
Claims 1-8, 10, 11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1: ‘333 claims a method of forming a high fat feed block (claim 1), the method comprising: pouring an exotherming admixture into a container (claim 1), the exotherming admixture comprising a sugar-containing component (claim 1), a blendable fat (claim 1), water (claim 1), a hardening agent (claim 1), and high fat pellets (claim 1), the exotherming admixture at an elevated temperature such that the exotherming admixture is pourable into the container (claim 1), wherein the exotherming admixture contains a total fat content of about 7 wt.% to 33 wt.% (claim 1), and wherein the high fat pellets comprise at least one high melting point fat having a melt temperature of greater than 60°C (140°F) such that the high fat pellets remain discrete 
Regarding claim 2: ‘333 claims the elevated temperature of the exotherming admixture is at least about 50°C (claim 2).
Regarding claim 3: ‘333 claims the hardening agent is selected from the group consisting of magnesium oxide, calcium oxide, calcium hydroxide, and ionic salts of magnesium or calcium (claim 5). 
Regarding claim 4: ‘333 claims the blendable fat has a melting point ranging from about 20°C (68°F) to about 35°C (95°F, claim 6). 
Regarding claim 5: ‘333 claims the high fat pellets further comprise at least one low melting point fat disposed beneath a surface of the pellets (claim 9). 
Regarding claim 6: ‘333 claims the pourable admixture further comprises one or more viscosifiers selected from the group consisting of xanthan gum, locust bean gum, agar, carrageenan, alginic acid, sodium alginate, calcium alginate, gum Arabic, gum ghatti, gum tragacanth, karaya gum, guar gum, chicle gum, dammar gum, glucomannan, psyllium seed husks, spruce gum, tara gum, gellan gum, arrowroot, corn starch, .beta.-glucan, cellulose, methyl cellulose, pectin, potato starch, gelatin, chondrin, press cake from Irvingia gabonensis, gum karaya, gulaman, montmorillonite clay, bentonite clay, and attapulgite clay (claim 10). 
Regarding claim 7: ‘333 claims maintaining the pourable admixture at a temperature of about 40°C. to about 60°C. for about 12 hours to about 24 hours after pouring the pourable admixture into the container (claim 16). 
Regarding claim 8: ‘333 claims the pourable admixture contains about 5 wt. % to about 20 wt. % high fat pellets (claim 21). 
Regarding claim 10: ‘333 claims the pourable admixture comprises about 20 wt. % to about 40 wt. % of the sugar-containing component (claim 3). 
Regarding claim 11: ‘333 claims about 5 wt. % to about 15 wt. % water (claim 14). 
Regarding claim 13: ‘333 claims the blendable fat constitutes about 3 wt. % to about 5 wt. % of the pourable composition (claim 7). 

Regarding claim 15: ‘333 claims flaxseeds in whole or ground form or cottonseeds in whole form (claim 18). 
Regarding claim 16: ‘333 claims corn germ, processed soybeans, and canola (claim 19). 

Claim 9, 12, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2; in view of in view of Schroeder et al., US 4,160,041.
‘333 is relied on as above. 
‘333 does not claim the sugar source. 
Schroeder discloses a method of forming a high fat feed block (solid animal feed supplement, abstract) comprising blending (stirred or admixed, col. 9, ln. 9) a pourable (col. 15, ln. 14) composition having a sugar containing component (Sugar Ingredient, col. 3, ln. 2), a blendable fat (The Fat Ingredient, col. 5, ln. 45), water (aqueous suspension, col. 5, ln. 4), and a hardening agent (solidifying component, col. 5, ln. 15). Schroeder discloses the sugar component may be molasses (col. 3, ln. 21; Table 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed sugar, as claimed in ‘333, with a sugar that is molasses, as taught in Schroeder, to obtain a method of forming a high fat feed block with a sugar that is molasses. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of forming a high fat feed block with a sugar that is molasses. MPEP 2143 B.
Regarding claim 12: Schroeder discloses fats including vegetable oils and soybean oil (col. 5, ln. 59-52). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed blendable fat, as claimed in ‘333, with a blendable fat that may be vegetable oils and soybean oil, as taught in Schroeder, to obtain a method of forming a high fat feed block with a blendable fat that may be vegetable oils and soybean oil. In the present case, one 
Regarding claims 17-18: Schroeder discloses 0.5-5% hardener (col. 2, Table 1). Schroeder discloses the hardener may be a chloride salt of calcium (col. 5, ln. 16-21). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed hardener fat, as claimed in ‘333, with a hardener that is a chloride salt of calcium, as taught in Schroeder, to obtain a method of forming a high fat feed block with a hardener that is a chloride salt of calcium. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of forming a high fat feed block with a hardener that is a chloride salt of calcium. MPEP 2143 B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619